De Witt, J.
(concurring). — I concur in affirming the judgment. The case of Lindley v. Davis, 6 Mont. 453, 7 Mont. 206, was earnestly contested by counsel, and deliberately considered by the court.
It was finally held that a cotenant was entitled to homestead in real estate held in cotenancy (7 Mont. 206). That decision remaining undisturbed, decides, I think, the case before us. In that case the court held that the facts showed that the premises had, by the partners, been withdrawn from the partnership assets, and were owned by the partners as cotenants, as in any other cotenancy (regardless of the partnership relations of the owners), and that they had been devoted to the homestead of the partner Davis, the defendant in the case.
I think, in the case at bar, that there is a stronger showing of a withdrawal of .the premises, by the partners, from the partnership assets (if they ever were such), and a devotion of the same to the homestead of Speith. Such facts, and the application of the decision in Lindley v. Davis, that the cotenant is entitled to homestead in the common property, are sufficient, in my mind, to sustain the homestead claim of Speith. I, therefore, concur in the judgment pronounced.